Citation Nr: 0515368	
Decision Date: 06/07/05    Archive Date: 06/15/05	

DOCKET NO.  99-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic upper 
back disorder. 

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for a left shoulder 
disorder. 

4.  Entitlement to service connection for a chronic neck 
disorder. 

5.  Entitlement to service connection for a bilateral leg 
disability. 

6.  Entitlement to service connection for a bilateral arm 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In a decision of February 2001, the Board determined that new 
and material evidence had, in fact, been submitted sufficient 
to reopen the veteran's previously denied claims for service 
connection for chronic back and right shoulder disabilities.  
In so doing, the Board remanded for additional development 
the issues of service connection for chronic upper back and 
right shoulder disabilities on a de novo basis, as well as 
the issues of service connection for left shoulder, neck, 
bilateral leg, and bilateral arm disabilities.  The case is 
now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  A chronic upper back disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  A chronic right shoulder disability is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

3.  A chronic left shoulder disability is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

4.  A chronic neck disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

5.  A bilateral leg disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

6.  A bilateral arm disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.


CONCLUSION OF LAW

1.  A chronic upper back disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the thoracic spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

2.  A chronic right shoulder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004). 

3.  A chronic left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A chronic neck disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). 

5.  A bilateral leg disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

6.  A bilateral arm disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and the proper subsequent VA process.  See Pelegrini, 
supra.  

In the present case, in correspondence of December 2001 and 
October 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to advise VA of or 
submit any further evidence which pertained to his claims. 

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in December 2001 and October 2003 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the case 
at hand, the claimant has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.  

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
had been associated with the claims file includes the 
veteran's VA treatment records and multiple VA examination 
reports, as well as private medical records.  Moreover, in a 
report of contact dated in October 2003, the veteran 
indicated that he had submitted "everything he had."  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to him.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit of the 
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

At the time of a service entrance examination in March 1967, 
the veteran gave a history of a fall from a telephone pole 
two years earlier, following which he had experienced 
occasional low back pain.  No deformity was noted, and a 
physical examination of the veteran's spine and 
musculoskeletal system was within normal limits.  At the time 
of service entrance, no pertinent diagnosis was noted.  

In a service clinical record of late June 1967, the veteran 
complained of an injury to his back.  The clinical assessment 
was acute right lumbosacral sprain.  

Approximately two days later, following referral to a medical 
doctor, there was noted a clinical impression of mild muscle 
strain.  

In an entry of early July 1967, it was noted that the veteran 
had been lifting a heavy can 5 to 6 days earlier, following 
which he felt a "pull," and then severe pain and tenderness 
in his right flank.  Radiographic studies of the veteran's 
lumbosacral spine were within normal limits.  The clinical 
impression was back sprain. 

In an entry of late August 1967, there was noted a recurrence 
of pain in the veteran's right flank above the right iliac 
crest.  According to the veteran, this pain was aggravated by 
turning, twisting, and direct pressure, and also by sitting 
or standing for prolonged periods.  Additionally noted was 
some occasional radiation to the right thigh.  On physical 
examination, there was some tenderness in the right 
costovertebral angle region, as well as tenderness over the 
abdominal muscles in the right flank above the mid one-third 
of the iliac crest in the reclining position, but not when 
standing.  There was no evidence of any midline back 
tenderness, and no tenderness over the sacroiliac joints.  
Further examination revealed a full range of motion of the 
dorsal and lumbar spines.  Straight leg raising was to 
80 degrees bilaterally without pain.  Deep tendon reflexes 
were active and symmetrical, and hip motion was complete and 
painless.  At the time of examination, there was no bony 
tenderness or palpable abnormality over the iliac crest.  In 
the opinion of the examiner, the veteran's pain was not due 
to any detectible orthopedic condition.

A service clinical record dated in mid-November 1967 was 
significant for questionable back problems resulting from an 
old injury 3 to 4 years earlier.  

In a service clinical record of early December 1967, there 
was noted a complaint of "backache" for the past three years.  

In an entry of early July 1968, it was noted that the 
veteran's armored personnel carrier had hit a mine, following 
which he complained of right flank pain.  On physical 
examination, there was some tenderness in the right upper 
quadrant and right flank, though with no rigidity.  One day 
later, the veteran was discharged with no pain.  The 
following day, the veteran complained of back pain, as well 
as pain in his right flank.  Radiographic studies of the 
lumbosacral spine conducted at the time showed no evidence of 
any fracture.  

A service clinical record dated in mid-July 1968 reveals that 
the veteran was seen at that time for swelling of his right 
lower arm.  Also noted was some problem with numbness of the 
fingers of the veteran's right hand.  On physical 
examination, radial pulses in the veteran's right hand were 
described as "good."  Large lymph nodes were palpable in the 
right axilla, though there was good motor function of the 
hand.  Also noted was some sensory loss, as well as a slight 
loss of strength when comparing the veteran's right hand to 
his left.  

In a service clinical record of late July 1968, it was noted 
that the veteran had been experiencing pain on his right side 
which radiated from the right upper quadrant to the right 
shoulder and sternum.  

On service separation examination in May 1969, the veteran 
gave a history of recurrent back pain, as well as a painful 
or "trick" shoulder or elbow.  When questioned, the veteran 
stated that, in July 1968, in Vietnam, his armored personnel 
carrier had hit a mine, resulting in injuries to his right 
shoulder and right side.  According to the veteran, he 
continued to experience pain in the affected areas.  On 
physical examination, the veteran's spine and musculoskeletal 
system, as well as his neck and upper and lower extremities, 
were within normal limits.  No pertinent diagnosis was noted.  

On VA general medical examination in November 1969, the 
veteran voiced complaints of back pain.  Noted at the time 
was that the veteran complained primarily of pain and weak 
spells which developed in the upper right side of his back, 
and extended into his right shoulder and arm.  According to 
the veteran, these spells came and went, and usually lasted 
approximately one minute.  

On physical examination, there was no evidence of any atrophy 
or weakness of the veteran's right upper extremity.  Motion 
of the shoulder, elbow, and right hand were within normal 
limits, and the veteran's back was well developed.  At the 
time of examination, there was no evidence of tenderness over 
the vertebrae or the intercostal angles.  Nor was there any 
evidence of spasm or tenderness of the veteran's back 
muscles.  Motion of the spine was within normal limits, and 
there was no evidence of any abnormality.  When further 
questioned, the veteran stated that the aforementioned "weak 
spells" of his upper back and arm, which were associated with 
some pain, had been present ever since he was blown out of a 
truck in Vietnam.  According to the veteran, for some time 
after this incident, he suffered from numbness in his right 
leg, though this had not been apparent for the past three 
months.  A physical examination of the veteran's lower 
extremities was within normal limits.  The pertinent 
diagnoses were history of back condition; history of right 
leg condition; and history of right shoulder condition.  

VA outpatient treatment records dated in July and August 1984 
show treatment during that time for various right arm and leg 
problems.  In an entry of late July 1984, it was noted that 
the veteran's numbness in his right upper extremity dated to 
1967.  The clinical impression was possible right carpal 
tunnel and tarsal tunnel syndrome.  

Received in October 1990 were private medical records 
covering the period from November 1976 to June 1990.  In an 
entry of November 1977, it was noted that the veteran had 
hurt his back in a motor vehicle accident in 1970.  
Reportedly, the veteran had been hospitalized at that time, 
following which he experienced no sequelae.  

In an entry of November 1979, it was noted that the veteran 
had been involved in an accident in his truck approximately 3 
to 4 weeks earlier, at which time he had injured his back.  
Reportedly, since that time, the veteran had suffered from 
intermittent back pain, as well as pain in his right thigh 
and numbness in his right great toe and in the medial aspect 
of his right foot.  The clinical assessment was intermittent 
right L4 nerve root irritation.  

In an entry of early September 1986, the veteran complained 
of left neck pain.  The clinical assessment was cervical 
strain.  

Received in June 1999 were VA records covering the period 
from October 1984 to June 1998, showing treatment during that 
time for various right upper and lower extremity problems.  
In an entry of mid-September 1990, the veteran gave a long 
history of right hand and finger numbness and tingling which 
had gradually become worse.  Also noted were problems with 
neck pain and right leg weakness.  An electromyographic 
examination was reported as consistent with early right 
carpal tunnel syndrome, though with no evidence of 
radiculopathy.  The clinical assessment was right carpal 
tunnel syndrome and possible cervical disc.  

In an entry of January 1991, the veteran gave a long history 
of neck and right shoulder pain, with radiation into his 
entire right hand.  

During the course of the veteran's substantive appeal in June 
1999, he stated that, while in service, he had injured his 
upper back.  According to the veteran, this was documented in 
his service medical records.  The veteran specifically stated 
that he was not requesting service connection for a 
preexisting lower back injury, and that his preexisting lower 
back injury was not to be confused with his request for 
service connection for an upper back condition.  

Received in October 1999 were private medical records 
covering the period from July 1993 to July 1999, showing 
treatment during that time for various back and lower 
extremity problems.  In correspondence of January 1998, the 
veteran's private physician wrote that the veteran had been 
his patient for 22 years, and that he suffered from 
degenerative disc disease of the thoracic and lumbar spine.  

During the course of a private psychiatric examination in 
October 1999, the veteran gave a history of multiple (i.e., 
approximately five) lumbar disc surgeries secondary to a 
motor vehicle accident in 1991. 

At the time of a VA psychiatric examination in February 2000, 
the veteran stated that, in 1991, a van had "run into" his 
work vehicle, following which he underwent unsuccessful 
conservative treatment, followed by surgery in the area of 
the 4th and 5th lumbar vertebrae.  According to the veteran, 
in January 1998, screws were implanted in that same area.  
Also noted was that the veteran utilized an implanted 
electronic stimulator.  

Received in December 2001 were VA records covering the period 
from September 1997 to October 2001, showing treatment during 
that time for various back and extremity problems.  Included 
in those records was a July 1999 report of radiographic 
studies of the veteran's lumbosacral spine, which showed 
evidence of a posterior spinal fusion at the level of the 4th 
and 5th lumbar vertebrae without any evidence of 
complication, as well as diffuse degenerative disc disease 
throughout the entire lumbar spine.  Also noted was the 
presence of an epidural electric stimulator at the level of 
the lower thoracic spine.  

Radiographic studies of the thoracic spine, likewise 
conducted in July 1999, showed evidence of mild diffuse 
degenerative disc disease, as well as right lateral 
osteophyte formations at the level of the 9th and 10th and 
10th and 11th thoracic vertebrae.  The pertinent diagnosis 
was of degenerative changes throughout the entire thoracic 
spine, most notably in the lower thoracic region.  

An electromyographic examination of the veteran's lumbar 
spine conducted in September 1999 was within normal limits, 
with no electrodiagnostic evidence of left lumbosacral 
radiculopathy or neuropathy.  

Electromyographic/nerve conduction studies conducted in April 
2001 were abnormal, with evidence of a left median neuropathy 
across the wrist consistent with carpal tunnel syndrome, but 
no evidence of right lower extremity radiculopathy or 
plexopathy.  

Radiographic studies of the veteran's cervical spine 
conducted in July 2001 were within normal limits.  

On VA orthopedic examination in April 2003, the veteran gave 
a history of a motor vehicle accident in 1979, in which he 
was hit from behind by a van.  According to the veteran, 
since that time, he had been experiencing problems with 
chronic low back pain which had been gradually getting worse 
over the years.  When further questioned, the veteran stated 
that he had undergone four surgeries during the period from 
1991 through 1998, including diskectomy and lumbar 
stabilization of the 4th and 5th lumbar vertebrae, with 
fusion and screws, and, finally, a spinal cord stimulator.  

On physical examination, there was no evidence of any muscle 
atrophy.  There was an extensive surgical scar on the 
veteran's posterior spine, as well as poor paraspinal muscle 
tone.  Lumbar flexion was to 90 degrees, with extension to 25 
and 40 degrees, with no pain.  At the time of examination, 
there were no signs of significant spasm or painful motion.  
Sensation was intact to light touch and motor strength was 
4/5 bilaterally.  Lower extremity deep tendon reflexes were 
2+ bilaterally, and there was positive facet loading 
bilaterally, as well as a positive Patrick's sign 
bilaterally.  The pertinent diagnoses were failed back 
syndrome; bilateral facet dysfunction; and bilateral 
sacroiliac dysfunction.  In the opinion of the examiner, 
based on the conditions and time of occurrence, the veteran's 
"injuries occurred during his military days," and involved a 
motor vehicle accident, with his current symptoms being 
residuals of that accident. 

On VA examination of the cervical spine conducted in April 
2003, the veteran complained of left shoulder pain associated 
with neck pain which had been present for the past 30 years.  
When questioned, the veteran denied any trauma.  Based on the 
limited information provided, the examiner offered diagnoses 
of left rotator cuff syndrome, and myofascial pain syndrome.  
In the opinion of the examiner, it was likely that the 
veteran had suffered from this condition "for a long time," 
since the onset of his symptoms correlated with his active 
duty military days, "although it was not resolving from one 
event."  According to the examiner, it was likely that the 
veteran had been suffering from overuse syndrome of his left 
shoulder and neck followed by muscle spasms.  

On VA orthopedic examination in September 2003, the veteran 
attributed all of his injuries to an incident in Vietnam in 
1968, at which time he was in some proximity to a mine 
explosion.  According to the veteran, at that time, he was 
knocked unconscious, following which he complained of 
problems with his cervical spine, both shoulders, and his 
right leg.  The pertinent diagnoses were degenerative joint 
and disc disease of the cervical spine, without 
radiculopathy.  In the opinion of the examiner, the veteran 
had no shoulder pathology, though there was evidence of 
muscle sprain around the scapula and around the area of the 
latissimus dorsi and rhomboids.  As far as the veteran's 
right lower extremity was concerned, his radiculopathy was 
most likely due to lumbar spine pathology which was possibly 
worsening due to postoperative scarring.  

In November 2003, the veteran's claims folder was carefully 
reviewed in its entirety.  That review revealed that the 
veteran's original complaints prior to his entry into service 
had included back pain requiring the use of a back support, 
reportedly the result of a fall from a telephone pole.  
Following review of the veteran's file, it was the examiner's 
opinion that the veteran's claimed disabilities of the neck, 
shoulder, and back were "unlikely due to the Vietnam land 
mine incident of July 1968."  Noted at the time was that the 
veteran's examination and notes had demonstrated back strain, 
with no evidence of radicular findings followed by resolution 
of discomfort.  Based on a review of the file, it appeared 
that the veteran's back pain had accelerated in 1979 
following an automobile accident.  

Received in March and September 2004 were VA records covering 
the period from March 2003 to September 2004, showing 
treatment during that time for various back and other 
problems.  

Analysis

The veteran in this case seeks service connection for a 
chronic upper back disability, as well as for right and left 
shoulder disorders, a neck disorder, and bilateral leg and 
arm disabilities.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In the present case, service medical records fail to document 
the presence of chronic upper back, right or left shoulder, 
neck, bilateral leg, or bilateral arm disabilities.  While on 
a number of occasions in service, the veteran received 
treatment for various back-related complaints, those episodes 
were acute and transitory in nature, and resolved without 
residual disability.  Episodes involving the veteran's right 
forearm and right shoulder were similarly transient in 
nature, and resolved without residual disability.  As of the 
time of a service separation examination in May 1969, the 
veteran's spine and musculoskeletal system, as well as his 
upper and lower extremities and neck were entirely within 
normal limits, and no pertinent diagnoses were noted.  A VA 
general medical examination conducted in November 1969, 
approximately six months following the veteran's discharge 
from service, was similarly unremarkable, noting only a 
"history of" back, right leg, and right shoulder conditions.  
In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by 
private medical records dated in the late 1970's, at which 
time there was noted the presence of intermittent right L4 
nerve root irritation.  Significantly, at the time of that 
notation, the veteran had been in a motor vehicle accident 3 
to 4 weeks earlier, in which he had injured his back.  
Reportedly, since the time of that accident, the veteran had 
suffered from intermittent back pain, as well as right thigh 
pain and numbness in his right great toe and in the medial 
aspect of his right foot.  

The veteran argues that all of the disabilities at issue are 
the result of an incident in Vietnam in July 1968, at which 
time the armored personnel carrier in which he was riding 
struck a land mine.  In that regard, while following a VA 
orthopedic examination in April 2003, the examiner was of the 
opinion that the veteran's failed back syndrome, as well as 
his facet and sacroiliac dysfunctions, were the result of a 
motor vehicle accident in service, that opinion was clearly 
rendered without benefit of the veteran's service medical 
records.  Those records clearly indicate that, while the 
veteran was, in fact, involved in an incident involving an 
armored personnel carrier, he suffered no chronic residual 
disability as a result of that episode.  In fact, following 
an in-depth review of the veteran's claims folder in November 
2003, a different VA examiner stated that the veteran's 
claimed disabilities of the neck, shoulder, and back were 
"unlikely due to the Vietnam land mine incident of July 
1968."

The Board acknowledges that, at present, the veteran 
apparently suffers from a number of chronic 
orthopedic/neurologic disabilities, including degenerative 
disc/joint disease of the thoracic spine, carpal tunnel 
syndrome, and a left rotator cuff problem.  However, based 
upon a review of the entire evidence of record, there is no 
indication that these disabilities, or any of the other 
disabilities at issue, are in any way the result of an 
incident or incidents of the veteran's period of active 
military service.  Accordingly, his claims for service 
connection must be denied.  

In reaching its determination, the Board has taken into 
consideration the request of the veteran's accredited 
representative that his case be remanded for additional 
development, to include a new VA examination.  The basis of 
this request is in large part the result of an opinion by the 
veteran's accredited representative that the November 2003 VA 
examination failed to include any medical evidence supporting 
the conclusion that the veteran's musculoskeletal conditions 
were not caused by or made worse by his inservice vehicular 
accident, thereby rendering the doctor's opinion "conclusory" 
and "speculative."  In response, the Board notes that the 
opinion in question was offered only following an in-depth 
review of the veteran's entire claims folder.  That review 
carefully chronicled the history of the veteran's various 
disabilities, and encompassed not only clinical 
manifestations, but also diagnoses and treatments.  Under the 
circumstances, the Board finds that the doctor's opinion 
provided following that review was neither "conclusory" nor 
"speculative," and that an additional examination is not 
indicated.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for a chronic upper back disorder is 
denied. 

Service connection for a chronic right shoulder disability is 
denied. 

Service connection for a chronic left shoulder disability is 
denied. 

Service connection for a chronic neck disorder is denied.  

Service connection for a bilateral leg disability is denied.  

Service connection for a bilateral arm disability is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


